Citation Nr: 1633857	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-12 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1957 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted service connection for PTSD, assigning a 30 percent evaluation effective September 30, 2010.  

The claim was previously before the Board in November 2014, at which time the Board denied an earlier effective date for the grant of a 60 percent rating for residuals of radical retropublic prostatectomy due to prostate cancer, but remanded the issue of entitlement to an increased initial rating in excess of 30 percent for the service-connected PTSD for further evidentiary development.  See November 2014 Board Decision.  The Board also found that the record raised a claim for a TDIU as an included claim within the Veteran's claim for an increased rating for his PTSD.  See id.  See also Rice v. Shinseki, 22 Vet. App 447 (2009) (holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Accordingly the Board took jurisdiction over the claim for a TDIU, but remanded it to the RO for additional development.  See id.  

That additional development having been completed, the claims of entitlement to a higher initial rating for PTSD and entitlement to a TDIU have returned to the Board for further appellate action.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran's PTSD disability more closely approximates occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety; depression; chronic insomnia with nightmares; impaired concentration and memory, decreased motivation, hypervigilance, irritability, flashbacks and reexperiencing traumatic events, avoidance behaviors, panic attacks, and impaired social and occupational functioning resulting in difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for the award of an initial rating of 50 percent, but not higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Because the appeal for a higher initial rating for his service-connected PTSD stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Furthermore, letters dated in October 2010 and May 2012 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, the record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records identified by him, and statements and argument in support of his claim have been associated with the claims file, to the extent obtainable.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Moreover, during the period at issue, he was provided VA Compensation and Pension examinations to determine the ongoing severity of this condition, including specifically in March 2011, September 2012, and March 2015.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  Accordingly, the Board finds that the examination reports of record are adequate for rating purposes, remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's November 2014 remand directives, including in the provision of a contemporaneous VA examination and in the obtaining of additional private and VA treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (a remand is not required under Stegall where there is substantial compliance with the Board's remand instructions).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Increased Initial Rating 

For the reasons that follow, the Board concludes that, for the period prior to December 13, 2006, an initial rating of 50 percent, but no higher, is warranted for the Veteran's PTSD.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7  (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2015).  In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Under that rating formula, as pertinent to the present appeal, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014.  Id.).  The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment).  While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Evaluating all the evidence of record, the Board finds that the frequency, severity, and duration of the Veteran's reported PTSD symptomatology more closely approximates the criteria for a 50 percent rating for the entire appellate period.  See 38 C.F.R. § 4.130, DC 9411.  See also Fenderson, 12 Vet. App. at 126; 38 C.F.R. § 3.400(o).  In this regard, the evidence reflects that the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, DC 9411.  Specifically, the Veteran's psychiatric and mental health treatment records, as well as the March 2011, September 2012, and March 2015 VA psychiatric examination reports, indicate, in particular, anxiety; depression; chronic insomnia with nightmares; impaired concentration and memory, decreased motivation, hypervigilance, irritability, flashbacks and reexperiencing traumatic events, avoidance behaviors, panic attacks, and impaired social and occupational functioning resulting in difficulty in establishing and maintaining effective work and social relationships.  See, e.g., March 2011 VA Primary Care Note (reporting significant sleep disturbances and additional symptoms including memory impairment and avoidance behaviors); March 2011 VA PTSD Compensation and Pension (C&P) Initial Evaluation Report (noting symptoms including anxiety, restlessness, "significant memory and concentration problems," intrusive memories and reexperiencing, avoidance behaviors, chronic sleep impairment with recurring nightmares, hypervigilance, depressive symptoms, and impaired social and occupational functioning); September 2012 VA PTSD Disability Benefits Questionnaire (DBQ) (reflecting PTSD symptoms including "difficulty with concentration and memory causing significant difficulty in occupational functioning[ and] chronic sleep impairment (sleeps 2-4 hours at a time)"; and noting additional PTSD manifestations including reexperiencing traumatic events, avoidance behaviors, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, mild memory loss (such as forgetting names, directions or recent events), impairment of short- and long-term memory (e.g., retention of only highly learned material, while forgetting to complete tasks), and impaired social and occupational functioning); February 2015 Mental Health Consultation Report (diagnosing PTSD and early dementia and noting that the veteran experiences recurring nightmares, flashbacks, depressive symptoms, sadness, insomnia, avoidance behaviors, irritability, impaired concentration, and exaggerated startle response); March 2015 VA Psychiatry Consultation Report (providing provisional diagnoses of early dementia depression, and PTSD); March 2015 VA PTSD DBQ (finding that the Veteran's diagnosed psychiatric disabilities are manifested by chronic sleep impairment, nightmares, panic attacks, memory impairment, reexperiencing, avoidance behaviors, hypervigilance, and exaggerated startle response).

Furthermore, the September 2012 examining VA clinical psychologist explicitly found that the Veteran's PTSD resulted in "occupational and social impairment with reduced reliability and productivity."  See September 2012 VA PTSD DBQ.  See also 38 C.F.R. § 4.130, DC 9411.  The Board notes that several of the Veteran's VA treatment providers have attributed some of his symptomatology, including his memory impairment, to a non-service-connected neurocognitive condition.  See, e.g., December 2014 VA Neuropsychology Consultation Report (identifying memory and concentration problems on cognitive testing and diagnosing a "Mild Unspecified Neurocognitive Disorder"); January 2015 VA Geriatric Medicine Consultation Report (discussing his reports of memory impairment attributable to "very mild dementia").  Additionally, the March 2015 VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD and instead attributed the entirety of his psychiatric symptoms to an "Unspecified Neurocognitive Disorder" and "Insomnia Disorder."  See March 2015 VA PTSD DBQ (finding that the symptoms of the Veteran's neurocognitive disorder and insomnia disorder "overlap significantly" and thus the examiner could not "attribute them to a specific diagnosis without resorting to mere speculation").  Despite this, other mental health professionals, in evaluating the Veteran, have continued his PTSD diagnosis and have found that his PTSD and neurocognitive symptoms are overlapping and interrelated, thereby rendering any attempted attribution of a psychiatric symptom to one mental health disorder as opposed to another inappropriate in this instance.  See, e.g., December 2014 VA Neuropsychology Consultation Report (stating that "Issues related to PTSD may also be a contributing factor in the cognitive weaknesses noted"); February 2015 Mental Health Consultation Report (noting that the Veteran's PTSD and "early dementia" combine to produce symptoms including "intrusive symptoms . . . , avoidance behaviors, [and] changes in mood including crying a lot and increased reactivity including hypervigilance and easy startling," as well as "problems with concentration and memory deficits").  Accordingly, given these conflicting medical determinations, the Board will afford the Veteran the benefit of the doubt and attribute the entirety of his psychiatric symptomatology, and its resultant level of occupational and social impairment, to his service-connected PTSD.

The Board also notes that there is evidence of record reflecting milder psychiatric symptomatology.  See, e.g., March 2015 VA PTSD DBQ (finding that the Veteran's PTSD is productive of "Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation").  However, the Board finds that the determinations indicating only mildly impaired social and occupational functioning are more reflective of the waxing and waning PTSD symptomatology throughout the appellate period, and thus do not indicate sustained improvement in the Veteran's baseline level of functioning.  

Furthermore, both the March 2011 and March 2015 VA psychiatric examiners assigned the Veteran a GAF score of 60, which is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.  As previously mentioned, a GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Here, though, the assigned GAF score reflects moderate symptomatology and further bolsters the Veteran's assertion that his PTSD resulted in occupational and social impairment with reduced reliability and productivity and thus entitled him to an initial evaluation of 50 percent.  See June 2016 Informal Hearing Presentation of Veterans of Foreign Wars of the United States (VFW) (arguing that the Veteran's symptomatology "is more indicative of a 50 percent rating"); 38 C.F.R. § 4.130, DC 9411.  

Accordingly, given the evidence of moderate PTSD symptomatology productive of symptoms including anxiety; depression; chronic insomnia with nightmares; impaired concentration and memory, decreased motivation, hypervigilance, irritability, flashbacks and reexperiencing traumatic events, avoidance behaviors, panic attacks, and impaired social and occupational functioning resulting in difficulty in establishing and maintaining effective work and social relationships, the Board finds that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  Thus, when resolving every reasonable doubt in the Veteran's favor, the competent evidence shows the Veteran's disability at least as likely as not meets the criteria for a higher 50 percent rating for PTSD for the entire appellate period.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 53-55 (1990).  

However, at no time during the pendency of this claim have the criteria for a higher rating for PTSD been satisfied or approximated.  See 38 C.F.R. § 4.130, DC 9411.  As the Federal Circuit held in Vazquez-Claudio, a claimant may only qualify for a given disability rating under the General Rating Formula by demonstrating the particular symptoms corresponding to that rating, or others of similar severity, frequency, and duration.  713 F.3d at 117.  The Federal Circuit made clear in this regard that in order to show that a symptom is equivalent in severity, frequency, and duration to a symptom listed in the General Rating Formula for a given rating, it is not sufficient that the symptom produce the level of occupational and social impairment associated with that rating.  See id. at 116-17.  Otherwise, a claimant "whose symptoms correspond[ed] exactly to a 30 percent rating" could be granted a 70-percent rating if it were shown that they affected most areas.  Id.  The Federal Circuit rejected this interpretation, holding that there must be an initial finding that the Veteran has one or more symptoms of similar severity, frequency, and duration to the symptoms specifically listed in the General Rating Formula for a given rating, and then, if that is established, an assessment of whether one or more of such symptoms produces the level of occupational and social impairment contemplated by that rating.  See id. at 117-118.  

Here, the Veteran has not manifested symptoms equivalent in severity, frequency, and duration to those listed in the criteria for either a 70 or a 100 percent rating.  See id.  See also 38 C.F.R. § 4.130, DC 9411 (listing symptoms for the70 percent rating including suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships; and listing symptoms for the maximum 100 percent rating including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name).  Not only is there an absence of the type of symptoms associated with either the 70 or the 100 percent ratings, but the clinical findings consistently show that the Veteran's thought processes and communication were normal, that he had no suicidal thoughts, that he had no impairment of impulse control, that he did not have persistent delusions or hallucinations, that he has been able to maintain minimal personal hygiene, that he is oriented, and that his memory is no more than moderately diminished.  See 38 C.F.R. § 4.130, DC 9411. 

In order to warrant a higher 70 percent rating, the Veteran's PTSD symptoms must not only produce occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but must also be equivalent in frequency, and duration to the symptoms corresponding to a 70 percent rating.  See Vazquez-Claudio, 713 F.3d at 116-17.  In other words, the Veteran's symptoms in and of themselves must be equivalent in severity, frequency, and duration to the symptoms listed for a 70 percent rating in order for this evaluation to apply; they cannot be bootstrapped into such equivalency by means of the functional impairment they allegedly cause.  See id. (rejecting the interpretation that symptoms corresponding to a 30 percent rating would warrant a 70 percent rating merely because it was found that they cause deficiencies in most areas). 

Here, the evidence reflects that the Veteran's PTSD has not caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as he has maintained social relationships, including with his family and friends, see, e.g., September 2012 VA PTSD DBQ (noting excellent relationships with his family and the presence of a "strong social network" of "many, many friends"); and VA examiners and health care providers have noted that he exhibits appropriate judgment and affect and a generally upbeat mood, that he is self-sufficient, independently functioning, logical, and cooperative, and that he displays appropriate behavior and normal communication.  See 38 C.F.R. § 4.130.  Accordingly, the criteria for a higher 70 percent rating have not been satisfied or approximated during the pendency of this claim.  See id.

III.  Extraschedular Considerations

With regard to extraschedular consideration, there is no evidence that the Veteran's PTSD is manifested by signs, symptoms, or functional impairment so exceptional or unusual as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's symptoms, including anxiety; depression; chronic insomnia with nightmares; impaired concentration and memory, decreased motivation, hypervigilance, irritability, flashbacks and reexperiencing traumatic events, avoidance behaviors, and panic attacks, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's PTSD, and the evidence shows that they are adequately compensated by the 50 percent rating already assigned, as explained above.

There are no manifestations attributable to his service-connected PTSD that are left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  A comparison of this disability with the applicable schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  Moreover, any associated functional impairment, including the effect of his disability on employment, is already accounted for in the assignment of a schedular rating.  See 38 C.F.R. §§ 4.1, 4.10, 4.21; VAOPGCPREC 6-96.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).

Thus, the available schedular evaluations are adequate to rate these disabilities, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, the Board will not refer the evaluation of the Veteran's PTSD for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365   (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"); Yancy v. McDonald, 27 Vet. App. 484, 493-97 (2016).  In this regard, consideration must be given to the "compounding negative effects that each individual disability may have on the veteran's other disabilities."  Johnson, 762 F.3d at 1366.  When considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy, 27 Vet. App. at 495.  "If the schedular evaluations reasonably contemplate the veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted."  Id.  The Court has held that "[a]lthough the Board must consider any combined effects resulting from all of the Veteran service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status[.]"  Id.   

Here, the Veteran has not argued, and the record does not otherwise show, that his other service-connected disabilities impact his PTSD so as to produce symptoms or severity not reasonably described or contemplated by the applicable schedular criteria.  Further, the evidence does not show that the collective impact of his service-connected disabilities produces a disability picture not adequately compensated by the combined evaluation assigned under 38 C.F.R. § 4.25 (2015) based on their individual evaluations.  See Yancy, 27 Vet. App. at 495.  The Veteran's other service-connected disabilities have not been shown to impact his PTSD in such a way as to produce symptoms or severity not captured by the schedular rating assigned, or the combined evaluation under § 4.25.  Accordingly, 

the first Thun element is not satisfied, and thus referral for extraschedular consideration of the collective impact of the Veteran's service-connected disabilities is also unwarranted.


ORDER

An initial evaluation of 50 percent, and no higher, for PTSD is granted, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

Unfortunately, the Veteran's remaining claim of entitlement to a TDIU must be remanded again for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

In this regard, as noted in the introduction above, the Veteran's statements and testimony throughout the pendency of the claim concerning the preclusive effects of his PTSD on his ability to obtain and maintain employment raised the issue of entitlement to a TDIU as part of his increased rating claim for PTSD.  See April 2011 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (asserting that his service-connected PTSD and prostatectomy residuals rendered him unemployable); May 2012 Substantive Appeal (VA Form 9) (asserting that his PTSD causes an "inability to maintain gainful employment").  See also Rice, 22 Vet. App. 447.  

Initially, the Board observes that a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015). This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  And, in the instant case, the Veteran meets the scheduler criteria for TDIU.  See 38 C.F.R. §§ 4.25 (2015) (Combined ratings table).  

Further, the Veteran's VA treating psychiatrist found that his "problems with concentration and memory deficits . . . make him totally unemployable at this time."  See February 2015 Mental Health Consultation Report.  See also December 2014 VA Neuropsychology Consultation Report (reporting that the Veteran "has noticed a significant decline in memory over the last 4 years or so and had to quit his job as he was not able to adequately remember all the details the position required"; noting that he "has an extensive educational history with an earned MA degree in economics and Public Administration from UMKC" and that he "also taught an occasional class at Rockhurst University").  As noted in the decision above, for VA benefits purposes, entirety of his psychiatric symptomatology, including his memory loss and cognition problems, have been attributed to his service-connected PTSD.  This evidence, then, tends to validate the Veteran's assertions concerning his employability.  However, there is also evidence of record reflecting that the Veteran is currently employed, albeit on a part-time basis.  See March 2015 VA PTSD DBQ (noting the Veteran's report that he "does some work for Clay County Certified Development Association (for SBA guaranteed loans) . . . for part-time employment 6-8 hours per week").  

Significantly, none of the VA examination reports and opinions adduced during the pendency of the appeal (including his psychiatric examinations, genitourinary examinations, hearing loss and tinnitus examinations, orthopedic examinations, and/or general medical examinations) explicitly address the effect of the Veteran's service-connected disabilities (PTSD; prostatectomy residuals; thoracolumbar arthritis; cervical osteoarthritis and degenerative disc disease; radiculopathy of the left and right upper extremities; radiculopathy o the left lower extremity; left ear hearing loss; tinnitus; and/or erectile dysfunction) on his occupational functioning in light of his level of education, prior work experience, or training.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (A claim for TDIU must consider the Veteran's educational and occupational history.); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); Guerrieri v. Brown, 4 Vet. App. 467, 270-71 (1993); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Moreover, none of the medical opinions explicitly address his employability or take into consideration the combined effect of his service connected disabilities on his ability to obtain or maintain substantially gainful employment.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 4.18, 4.19 (2015).  But see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).

What remains unclear, then, is the likelihood that the Veteran can actually work in a capacity that is within the confines of the limitations imposed by his service-connected disabilities, given his level of education, prior work experience and training, etc., and whether such an occupation could be considered substantially gainful employment as opposed to only marginal.  

Significantly, the Board notes that TDIU is not warranted simply because a Veteran is unable to engage in his or her chosen profession; rather, he or she must be unable to secure or follow a substantially gainful occupation.  See Bowling v. Principi, 15 Vet. App. 1, 7 (2001).  In this regard, while the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, Subpart ii, 2.F.1.c., defines the term as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides.  It suggests a living wage." Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard adduced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That being said, in order to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that he is indeed incapable of performing the physical and mental acts required by employment and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm, since VA's Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See 38 C.F.R. §§ 4.1, 4.15.  Indeed, as discussed above, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

In this case, the Board finds that additional comment is required to assist in making this determination.  Accordingly, the Veteran should be provided a VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  See Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Specifically, the examiner must determine whether the Veteran's service-connected disabilities (PTSD; prostatectomy residuals; thoracolumbar arthritis; cervical osteoarthritis and degenerative disc disease; radiculopathy of the left and right upper extremities; radiculopathy o the left lower extremity; left ear hearing loss; tinnitus; and erectile dysfunction) preclude all forms of substantially gainful employment given his level of education, prior work experience and training, and individual circumstances, but not his advancing age and occupational impairment attributable to disabilities that are not service connected.  See Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (indicating that the Board cannot deny the Veteran's claim for a TDIU without producing evidence that the Veteran is capable of performing work that is substantially gainful, rather than marginal).

In addition, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain, especially since it appears that he is currently undergoing private treatment for some of his service-connected disabilities.  Any recent outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Implement the Board's decision awarding an initial 50 percent schedular rating for the Veteran's service-connected PTSD.

2.  Send a letter to the Veteran requesting that he identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claim of entitlement to a TDIU.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the claims file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Obtain all outstanding VA treatment records and associate them with the claims file.

4.  Upon receipt of all additional records, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU. 

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., 
PTSD; prostatectomy residuals; thoracolumbar arthritis; cervical osteoarthritis and degenerative disc disease; radiculopathy of the left and right upper extremities; radiculopathy o the left lower extremity; left ear hearing loss; tinnitus; and erectile dysfunction) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report(s) to ensure responsiveness to and compliance with the directives of this remand, and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claim on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


